UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-1431


KATHLEEN BLICK; HAROLD BLICK,

                Plaintiffs - Appellants,

          v.

WELLS FARGO BANK, N.A., a/k/a N.A. Wells Fargo Bank;
DEUTSCHE BANK NATIONAL TRUST COMPANY, as “Trustee” for
Soundview   Home    Loan   Trust   2006-WF1   Asset   Backed
Certificates, Series 2006-WF1; EQUITY TRUSTEES, LLC, as
“Substitute Trustee;” BIERMAN, GEESING, WARD & WOOD, LLC, as
“Attorneys for Equity Trustees, LLC,”

                Defendants - Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Charlottesville.      Norman K. Moon,
Senior District Judge. (3:11-cv-00081-NKM-RSB)


Submitted:   July 31, 2012                 Decided:   August 14, 2012


Before WILKINSON, MOTZ, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kathleen Blick, Harold Blick, Appellants Pro Se.     John Curtis
Lynch, Ethan G. Ostroff, TROUTMAN SANDERS, LLP, Virginia Beach,
Virginia; Syed Mohsin Reza, TROUTMAN SANDERS, LLP, McLean,
Virginia; Robert Ryan Michael, BIERMAN GEESING WARD & WOOD, LLC,
Richmond, Virginia, for Appellees.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

           Kathleen Blick and Harold Blick appeal the district

court’s   order   granting    Defendants’   Fed.   R.    Civ.   P.   12(b)(6)

motions to dismiss their action to quiet title in real property.

On appeal, we confine our review to the issues raised in the

Appellants’ brief.     See 4th Cir. R. 34(b).       We have reviewed the

record and find no reversible error.        Accordingly, we affirm for

the reasons stated by the district court.          Blick v. Wells Fargo

Bank, N.A., No. 3:11-cv-00081-NKM-RSB (W.D. Va. Mar. 27, 2012).

We   dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                                     AFFIRMED




                                    3